EXHIBIT 10.6

MASTER PROPERTY MANAGEMENT, LEASING

AND CONSTRUCTION MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

Master Property Management, Leasing

and Construction Management Agreement

This Master Property Management, Leasing and Construction Management Agreement
(“Agreement”) is made and entered into as of the 6th day of November, 2009, by
and among The GC Net Lease REIT, Inc., a Maryland corporation (“The GC Net Lease
REIT”), The GC Net Lease REIT Operating Partnership, L.P., a Delaware limited
partnership (the “Operating Partnership”), and The GC Net Lease REIT Property
Management, LLC, a Delaware limited liability company (“Manager”).

Background

The Operating Partnership was organized to acquire, own, operate, lease and
manage real estate properties on behalf of The GC Net Lease REIT. Owner (as
defined below) intends to retain Manager to manage, coordinate the leasing of,
and manage construction activities related to, certain real estate properties
acquired for the benefit of The GC Net Lease REIT under the terms and conditions
set forth herein.

Agreement

Now, Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.    Definitions. Except as otherwise specified or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:

1.1.        “Advisor” means The GC Net Lease REIT Advisor, LLC, a Delaware
limited liability company, or any person or entity to which The GC Net Lease
REIT Advisor, LLC, or any successor advisor transfers, assigns or subcontracts
substantially all of its functions under that certain Advisory Agreement dated
January 1, 2009, as amended.

1.2.        “Affiliate” of another Person includes only the following: (i) any
Person directly or indirectly controlling, controlled by, or under common
control with such other Person; (ii) any Person directly or indirectly owning,
controlling, or holding with the power to vote 10% or more of the outstanding
voting securities of such other Person; (iii) any legal entity for which such
Person acts as an executive officer, director, trustee, or general partner;
(iv) any Person 10% or more of whose outstanding voting securities are directly
or indirectly owned, controlled, or held, with power to vote, by such other
Person; and (v) any executive officer, director, trustee, or general partner of
such other Person. Manager shall not be deemed to control or be under common
control with another Griffin Capital Corporation-sponsored program unless
(i) Manager owns 10% or more of the voting equity interests of such program or
(ii) a majority of the board (or equivalent governing body) of such program is
comprised of Affiliates of Manager.

1.3.        “Improvements” means buildings, structures, and equipment from time
to time located on the Properties and all parking and common areas located on
the Properties.

1.4.        “Lease” means, unless the context otherwise requires, any lease or
sublease made by Owner as landlord or by its predecessor.



--------------------------------------------------------------------------------

1.5.        “Owner” means the Operating Partnership, The GC Net Lease REIT, each
of their direct and indirect subsidiaries and any joint venture, limited
liability company or other Affiliate of Owner in which Owner owns an interest
and which owns, in whole or in part, any Properties or Improvements.

1.6.        “Ownership Agreements” has the meaning set forth in Section 2.3.B
hereof.

1.7.        “Person” means any natural person, partnership, corporation,
association, trust, limited liability company or other legal entity.

1.8.        “Properties” means all real estate properties owned by Owner and all
tracts acquired by Owner in the future containing income-producing Improvements
or on which Owner will construct income-producing Improvements.

1.9.        “Total Management Fees” has the meaning set forth in Section 4
hereof.

2.    Appointment of Manager; Services To Be Performed.

2.1.        Appointment of Manager. Owner hereby engages and retains Manager as
the sole and exclusive manager of the Properties to perform such functions as
are specified herein. Manager hereby accepts such appointment on the terms and
conditions hereinafter set forth. It being understood that this Agreement causes
Manager to be, at law, Owner’s agent with respect to the Properties but only for
the limited purposes set forth herein upon the terms contained herein. Owner
represents that it has authority to grant such agency power.

2.2.        Dealings with Advisor. Unless Owner specifically informs Manager to
the contrary, Advisor may perform any of the obligations or exercise any of the
rights of Owner under this Agreement; provided that any actions that Advisor
takes on behalf of Owner pursuant hereto are subject to the terms of any
agreements between Advisor and Owner, and this Section 2.2 does not expand or
modify the authority of Advisor to act on behalf of Owner.

2.3.        General.

A.        Efforts of Manager. Manager agrees to perform its duties under this
Agreement and to use reasonable commercial efforts to enhance the Properties’
ability to generate income. Manager’s services are to be of scope and quality
not less than those generally performed by professional managers of other
similar properties in the areas in which Properties are located. Manager shall
make available to Owner the full benefit of the judgment, experience and advice
of the members of Manager’s organization and staff with respect to the policies
to be pursued by Owner relating to the management, operation, leasing,
construction and/or buildout of the Properties.

B.        Ownership Agreements. Manager has received copies of agreements of
limited partnership, joint venture partnership agreements, operating agreements,
articles of incorporation and bylaws of Owner and its Affiliates (collectively,
the “Ownership Agreements”), as applicable, and mortgages on all Properties and
is familiar with the terms thereof. Manager will use reasonable care to avoid
any act or omission which, in the performance of its duties hereunder, in any
way conflicts with the terms of the Ownership Agreements or the mortgages in the
absence of the express direction of the Board of Directors of The GC Net Lease
REIT, and Manager shall promptly notify Owner if any such conflict arises.

 

2



--------------------------------------------------------------------------------

2.4.        Specific Duties as Property Manager. Manager’s duties as property
manager for the Properties include the following:

A.        Monies Collected. Manager will collect all rent and other monies from
tenants and any sums otherwise due Owner with respect to the Properties in the
ordinary course of business in accordance with the terms and conditions of all
Leases and other agreements for the use and occupancy of the Properties,
including any other charges that may become due at any time from any tenant or
from others for services provided in connection with the use and occupancy of
the Properties. In collecting such monies, Manager will inform tenants of the
Properties that all remittances are to be in the form of a check, money order or
wire transfer. Owner authorizes Manager to request, demand, collect and receipt
for all such rent and other monies and to institute legal proceedings in the
name of Owner for the collection thereof and for the dispossession of any tenant
in default under its Lease. All monies so collected shall be deposited in an
Account (as defined in Section 2.4.K(1)). Manager shall not write-off any income
items without the prior approval of Owner.

B.        Lease and Mortgage Obligations. Manager will perform all duties of the
landlord under all Leases insofar as such duties relate to operation,
maintenance, and day-to-day management. Manager will also provide or cause to be
provided, at Owner’s expense, all services normally provided to tenants of like
premises, including where applicable and without limitation, gas, electricity or
other utilities required to be furnished to tenants under Leases, normal repairs
and maintenance, and cleaning and janitorial service. Manager shall use its
commercially reasonable efforts to comply with the terms and conditions of all
Leases and shall promptly advise Owner of any material breaches. Manager shall
also perform all covenants and obligations required to be performed under the
provisions of all mortgages, deeds of trust, deeds to secure debt or other like
instrument to the extent that the performance of such covenants and obligations
are within the day-to-day control of Manager or as may be requested by Owner.

C.        Building Inspections. Manager will conduct complete inspections of the
Properties and the surrounding common areas and all of their mechanical
facilities as is prudent to determine that the same are in good order and
repair, but no less frequently than once per calendar quarter during the term of
this Agreement; provided, however, that any Properties subject to triple-net
Leases need only be inspected semi-annually.

D.        Maintenance. Manager will cause the Properties to be maintained in the
same manner as similar properties in the area. Manager’s duties and supervision
in this respect include, without limitation, cleaning of the interior and the
exterior of the Improvements and the public common areas on the Properties and
the making and supervision of repairs, alterations, and decoration of the
Improvements, subject to and in strict compliance with this Agreement and the
Leases.

E.        Limitations on Expenditures. Manager will not incur any costs other
than those estimated in any approved budget or approved pro forma statements
except for:

(1)            costs incurred in emergency situations in which action is
immediately necessary for the preservation or safety of a Property, or for the
safety of occupant or other person (or to avoid the suspension of any necessary
service of the Property);

(2)            expenditures for real estate taxes and assessments that exceed
the amount budgeted but only to the extent that such additional amounts are the
result of a tax rate increase, Property value reassessment or other assessment
that occurs after the preparation of the budget;

(3)            maintenance and repair costs that are individually under $10,000
so long as such costs in the aggregate do not exceed the amount budgeted for
such items by more than 5%; and

(4)            maintenance supplies calling for an aggregate purchase price of
less than $5,000.

 

3



--------------------------------------------------------------------------------

F.        Notice of Violations. Manager will forward to Owner promptly upon
receipt all notices of violation or other notices from any governmental
authority, and board of fire underwriters or any insurance company, and shall
make such recommendations regarding compliance with such notice as shall be
appropriate.

G.        Personnel. Any personnel Manager hires to maintain and operate a
Property shall be the employees or independent contractors of Manager and not of
Owner. Manager agrees to use due care in the selection and supervision of such
employees or independent contractors. Manager is responsible for the preparation
of and shall timely file all payroll tax reports and timely make payments of all
withholding and other payroll taxes with respect to each employee.

H.        Utilities and Supplies. Manager shall enter into or renew contracts
for electricity, gas, steam, landscaping, fuel, oil, maintenance and other
services as are customarily furnished or rendered in connection with the
operation of similar properties in the area and shall order all necessary
supplies and equipment required for the proper operation, maintenance and repair
of the Properties.

I.        Tenant Complaints. Manager shall maintain business-like relations with
the tenants of the Properties and respond to tenant complaints in a prudent,
business-like manner. Manager shall maintain a record of all tenant complaints
and Manager’s response to such complaints which record shall be available for
review by Owner.

J.        Signs. Manager shall place and remove, or cause to be placed and
removed, such signs upon the Properties as Manager deems appropriate, subject,
however, to the terms and conditions of the Leases and to any applicable
ordinances and regulations.

K.        Banking Accommodations.

(1)            Operating and Maintaining Bank Accounts. Manager shall establish
and maintain one or more separate checking accounts (each, an “Account”) in
Owner’s name for funds relating to the Properties. All monies deposited from
time to time in each Account shall be and remain the property of Owner and shall
be withdrawn and disbursed by Manager for the account of Owner only as expressly
permitted by this Agreement for the purposes of performing the obligations of
Manager hereunder. No monies collected by Manager on Owner’s behalf shall be
commingled with funds of Manager. Each Account shall be maintained, and monies
shall be deposited therein and withdrawn therefrom, in accordance with the
following:

(a)      All sums received from rents and other income from the Properties shall
be promptly deposited by Manager in an Account. All checks drawn to the order of
Owner or Advisor should be endorsed by Manager for deposit only and deposited in
an Account.

(b)      Manager shall have the right to designate two or more persons who shall
be authorized to draw against each Account, but only for purposes authorized by
this Agreement. Manager may not under any circumstances write a check on an
Account payable to or in favor of Manager or any Affiliate of Manager other than
(i) to reimburse itself for expenditures made on behalf of the Properties, and
(ii) to pay itself the Total Management Fees payable hereunder, provided that
any such expenditure, reimbursement or fee shall be reflected in the monthly
operating statement provided with respect to the month in which such expenditure
or reimbursement is paid, and all proper procedures for payment have been
followed.

(c)      All sums due to Manager hereunder, whether for compensation,
reimbursement for expenditures, or otherwise, as herein provided, shall be a
charge against the operating revenues of the Properties and shall be paid and/or
withdrawn by Manager from an Account in accordance with the terms

 

4



--------------------------------------------------------------------------------

of the approved budgets or pro formas and to the extent funds are available
therefor after taking into account other required expenses of the Properties;
provided, that if Manager has received a notice in accordance with Section 7.1
that it is in default of any material provision hereof and has not cured such
default within ten (10) business days, then Manager shall refrain from and be
prohibited from withdrawing funds from an Account pursuant to this
Section 2.4.K(1)(c) until such default is cured and Owner has consented to a
normal resumption of the activity provided for in this Section 2.4.K(1)(c). In
the event that Manager determines that there are insufficient funds in the
Accounts for the Properties to pay sums due to Manager hereunder and to pay the
other expenses of the Properties, then Manager shall notify Owner in writing and
Owner shall promptly make sufficient funds available to satisfy such
obligations.

(d)      Unless otherwise directed by Owner, by the 30th day of the first month
following each calendar quarter, Manager shall forward to Owner net operating
proceeds from the preceding quarter, retaining at all times, however a reserve
for each Property provided in the budget as approved by Owner to meet unbudgeted
contingencies.

(2)              Closing Bank Accounts. All items relating to bank account
closings are to be coordinated through Owner. Manager is required to process
cash activity in accordance with any applicable termination agreement, purchase
and sale agreement, merger agreement, etc. Manager is responsible for final bank
account reconciliation at the time of close out or transfer of the account.

(3)              Bank Account Statements & Reconciliation.

(a)      Bank account statements will be delivered (via U.S. Mail) to a mailing
address stipulated by Manager directly from the banking institution to Manager’s
accounting offices.

(b)      Manager should reconcile all bank accounts in a timely manner and make
available such reconciliation(s) on request. Manager shall provide explanations
for any large, unusual or recurring reconciling items along with an indication
as to when they will be resolved. Bank reconciliations must be reviewed,
approved, and initialed by at least one accounting supervisor independent from
the individual preparing the bank reconciliation.

(c)      Any issues relating to timely receipt of the monthly bank account
statement (based on the established bank account statement cut-off date) should
be directed towards the banking institution. Recurring problems relating to the
timely receipt of statements should be brought to the attention of Owner.

(d)      Unless Owner specifically requires otherwise, bank account service
charges/fees will be set up to be billed (by the banking institution) directly
to the account.

(e)      Outstanding checks (over 6 months old) should be researched and
resolved in accordance with instructions from Owner.

(4)              Failure of Depository Institution at which an Account is
Located. Manager shall have no liability to Owner for any amounts in an Account
which are lost or not covered by insurance if the depository institution at
which the Account is maintained fails or is otherwise placed in the control of a
governmental or quasi governmental authority and the assets of the Account are
thereby forfeited in whole or in part, provided such depository institution was
selected with reasonable care.

L.        Expenses. Manager shall analyze all bills received for services, work
and supplies in connection with the maintaining and operating the Properties,
pay all such bills, and pay utility and water charges, sewer rent and
assessments, and any other amount payable in respect to the Properties. Manager

 

5



--------------------------------------------------------------------------------

shall use reasonable commercial efforts to pay all bills within the time
required to obtain discounts, if any. Owner may from time to time request that
Manager forward certain bills to Owner promptly after receipt, and Manager shall
comply with any such request. It is understood that the payment of real property
taxes and assessment and insurance premiums will be paid out of an Account by
Manager. All expenses shall be billed at net cost (i.e., less all commissions,
discounts and allowances, however designed, but excluding rebates).
Additionally, Manager will be held responsible for all Property Form 1099
reporting to the IRS. Form 1099s must be filed under Manager name and Manager
taxpayer identification number (TIN), listing Manager as the “payer”. Manager
will provide annually a signed declaration indicating compliance with Form 1099
reporting; Manager will provide this declaration to Owner with the February
Quarterly Reporting Package. Penalties for misfilings are not to be charged to
the Property, but are payable by Manager.

M.        Other Cash Management Items.

(1)            To the extent funds are available in an Account, Manager shall
pay the operating expenses of the Properties (including, without limitation,
sums due Manager under this Agreement) and any other payments relative to the
Properties as required by the terms of this Agreement.

(2)            Any interest or other income earned on the assets of an Account
shall be re-deposited in the Account, and shall for federal and state income tax
purposes be deemed to be income of Owner.

(3)            Unless the bank account structure utilizes an automated cash
concentration to Owner (e.g., zero balance account structure), amounts held in
reserve should be forecasted for significant expenditures (e.g. real estate tax
payments) and must be held in interest bearing vehicles until the funds are
disbursed.

(4)            If a Property has petty cash, it is Manager’s responsibility to
ensure that petty cash is reconciled to general ledger and replenished on a
monthly basis.

N.        Books and Records.

(1)            General. Manager shall cause to be kept account books and records
for the Properties. Books and records must show all receipts, expenditures and
all other records necessary or convenient for the recording of the results of
operations of the Properties. Such account books and records shall be kept in a
secure location at the office(s) where Manager normally keeps all of its records
and shall be open to inspection by Owner and its representatives at any
reasonable time. Upon the effective date of expiration or termination of this
Agreement, all such books and records shall be forthwith turned over to Owner so
as to ensure the orderly continuance of the operations of the Properties.
Manager shall take necessary measures to ensure such control over accounting and
financial transactions as is reasonably required to protect Owner’s assets, from
theft, error or fraudulent activity on the part of Manager’s employees or other
agents. Manager shall indemnify and hold Owner harmless from all such losses,
including, but not limited to, the following:

(a)      Theft of assets by Manager’s employees or other agents;

(b)      Penalties and interest due to delay in payment of invoices, bills or
other like charges if funds of Owner or funds in an Account were available to
make said payments and delays were not the result of any action or inaction on
the part of Owner;

(c)       Overpayment or duplicate payment of invoices arising from either fraud
or error;

 

6



--------------------------------------------------------------------------------

(d)      Overpayment of labor costs arising from either fraud or error;

(e)      A sum equal to the value of any form of payment from purveyors to
Manager’s employees or associates arising from the purchase of goods or services
for the Properties; and

(f)      Unauthorized use of facilities by Manager’s employees or associates.

(2)            Charts of Accounts. The format of all financial reports,
documents and other statements prepared by Manager pursuant to this Agreement
shall utilize the format required by Owner, as the same may be changed by Owner
from time to time.

(3)            Fixed Asset Accounting. For Properties in portfolios requiring
maintenance of fixed asset accounting detail and related depreciation (as
specified in the Accounting Policies set forth in Section 2.4.O), Manager will
be required to maintain and submit to Owner on a monthly basis, a detailed
schedule of all fixed asset additions and the related depreciation/amortization
and accumulated depreciation/ amortization utilizing the useful lives and
various depreciation methods specified within the Accounting Policies. All such
schedules shall agree to the amounts posted within the general ledger. Manager
shall not be responsible for any errors in data made prior to Manager’s
involvement with the data.

(4)            Periodic Meetings. As reasonably required by Owner, Manager and
other personnel engaged or involved in the management and operation of the
Properties shall meet to discuss the historical results of operations and to
consider deviations from budget.

(5)            Right to Conduct Audit. Owner shall have the right to conduct an
audit of the Properties’ operations by using its own internal auditors or by
employing independent auditors. Costs associated with conducting such audits by
internal or independent auditors shall be borne by Owner. Should such audits
result in the discovery of either weaknesses in internal control or errors in
record keeping, these shall be communicated to Manager in writing. Manager shall
correct such discrepancies either upon discovery or within a reasonable period
of time after notification. Manager shall inform Owner in writing of the action
taken and to be taken to correct such audit discrepancies. If any audit
conducted by or on behalf of Owner reveals a discrepancy in excess of ten
percent (10%), and greater than $10,000, for any material line item (i.e. base
rent, operating escalation income, total cleaning, total repairs and
maintenance, etc.), Manager shall be responsible for the reasonable expenses of
such audit.

(6)            Ownership of Books and Records. The books of accounts and all
other records relating to or reflecting the operations of the Properties shall
at all times be the property of Owner, as applicable.

O.        Accounting Policies. Manager shall use the accrual method of
accounting with GAAP adjustments shown below (unless and until GAAP changes):

(1)            Straight-Line Rent Adjustment – Record straight-line rent over
the entire Lease period on a Lease by Lease basis;

(2)            Free Rent Adjustment – Recognize any Free Rent as part of the
straight-line rent calculation on a Lease by Lease basis;

(3)            Capitalization Policy – Capitalize any expenditure that replace,
improve, or otherwise extend the economic life of an asset in excess of $5,000
for any given project. This includes tenant improvements and Lease acquisition
costs (leasing commissions, space planning fees, legal fees, etc) that are in
excess of $5,000;

 

7



--------------------------------------------------------------------------------

(4)            Depreciation Expense – Record monthly depreciation expense on a
straight-line basis over the estimated useful life of a given asset;

(5)            Amortization Expense – Record monthly amortization expense on a
straight-line basis over the life of the Lease for which the cost was incurred;
and

(6)            Other – Adopt such other accounting policies as Owner may direct
from time to time with written notice to Manager.

P.        Reporting.

(1)            Monthly Financial Reporting Package. Not later than the 20th day
of each month, Manager shall cause to be delivered to Owner at least two copies
of the standard reporting package and the specific financial and property
information and reports set forth on Exhibit A hereto. Manager acknowledges that
the transmittal and specific financial statements and/ or schedules required by
Owner are subject to change from time to time and may vary based on specific
Property or portfolio requirements. All such reports shall be in a form
prescribed by Owner. In addition, Manager shall prepare any forms required by
Owner to facilitate the input of financial information into Owner’s accounting
system.

(2)            Quarterly Reports. On or before the 30th day of the first month
following each calendar quarter for which such report or statement is prepared
and during the term of this Agreement, Manager shall prepare and submit to Owner
the reports and statements detailed on Exhibit B hereto.

(3)            Final Accounting. Following the expiration or earlier termination
of this Agreement, by virtue of the termination of this Agreement by Owner for
cause or otherwise, Manager shall nonetheless be responsible for preparing a
final accounting within sixty (60) days of said expiration or earlier
termination for any or all Properties subject to such termination or expiration.
Such final accounting shall set forth all current income, all current expenses
and all other expenses contracted for on Owner’s behalf but not yet incurred in
connection with the applicable Properties. The final accounting shall also
include all other items reasonably requested by Owner.

(4)            Certification. All financial statements other than those audited
by Owner’s independent public accounting firm shall be certified by an officer
of Manager as true and correct in all respects and fairly presenting the
financial results of the operation of the Properties.

(5)            Other Reports and Statements. Manager will furnish to Owner, at
Manager’s expense, as promptly as practicable, such other reports, statements
and other information with respect to the operations of the Properties as Owner
may reasonably request from time to time.

Q.        Budgets and Leasing Plans. Not later than October 1 of each calendar
year, Manager shall prepare and submit to Owner for its approval an operating
budget and, if Manager is also the leasing agent, a marketing and leasing plan
on the Properties for the calendar year immediately following such submission.
The budget and leasing plan shall be in the form of the budget and plan approved
by Owner prior to the date thereof and shall note (1) how the Property will be
managed and leased, (2) market conditions, (3) demographics, (4) annual planned
maintenance schedule, (5) major leasing assumptions, (6) detail schedules for
all revenue and expense items with assumptions, and (7) capital expenditure
plans. As often as reasonably necessary during the period covered by any such
budget, Manager may submit to Owner for its approval an updated budget or plan
incorporating such changes as shall be necessary to reflect cost over-runs and
the like during such period. If Owner does not disapprove any such budget within
30 days after receipt thereof by Owner, such budget shall be deemed approved. If
Owner shall disapprove any such budget or plan, it shall so notify Manager
within said 30-day period and explain the reasons therefor.

 

8



--------------------------------------------------------------------------------

R.        Governmental Approvals. Obtain all governmental approvals and permits
necessary for the operation of the Properties and recommend to Owner such
actions or steps as are necessary to cause the Properties to comply with any and
all applicable laws, regulations, ordinances, orders and directives of federal,
state or local governmental authorities.

S.        Coordination with Property Manager. To the extent Manager is not also
the leasing agent performing the functions described in Section 2.5, Manager
will coordinate and cooperate with the leasing agent of the respective
Properties to ensure the full leasing and efficient operation of the Properties.

T.        Other Actions. Manager will take such other action and perform such
other functions as Manager or Owner deems advisable or necessary for the
efficient and economic management, operation and maintenance of the Properties.

2.5.        Specific Duties as Leasing Agent. Manager’s duties as leasing agent
for the Properties include the following:

A.        Leasing Functions. Manager will coordinate the leasing of the
Properties and negotiate and use reasonable commercial efforts to secure
executed Leases from qualified tenants for available space in the Properties.
Such Leases must be consistent with form and terms approved by Owner. Manager
will use its reasonable commercial efforts to bring about complete leasing of
the Properties. Manager shall be responsible for the hiring of all leasing
agents, as necessary for the leasing of the Properties, and to otherwise oversee
and manage the leasing process on behalf of Owner. Such duties include, without
limitation, (1) the preparation and distribution of listings to potential
tenants in the market, as well as to reputable and active real estate agents
within a reasonable effective area surrounding each Property and (2) the
supplying of sufficient information to cooperating agents to enable them at all
times to promote the rental of the Properties. Owner agrees to refer to Manager
all offerings and inquiries it receives regarding leasing activity at the
Properties.

B.        Advertising. Owner authorizes Manager to advertise and to place
signage on the Properties regarding the leasing, provided, that, such signage
complies with all applicable governmental laws, regulations and requirements.
Manager, at its expense, will provide its marketing package, signage and a
two-sided flyer. Any additional advertising and promotion will be done at
Owner’s expense pursuant to a program and budget agreed upon by Owner and
Manager.

C.        Payments. Manager will pay such other reimbursable expenses and costs
as Owner has approved and deems advisable or necessary for the efficient and
economic leasing of the Properties.

D.        Coordination with Property Manager. To the extent Manager is not also
the property manager performing the functions described in Section 2.4, Manager
will coordinate and cooperate with the property manager of the respective
Properties to ensure the full leasing and efficient operation of the Properties.

E.        Other Actions. Manager will take such other action and perform such
other functions as Manager or Owner deems reasonably advisable or necessary for
the efficient and economic leasing of the Properties.

 

9



--------------------------------------------------------------------------------

2.6.        Specific Duties as Construction Manager. Manager’s duties as
construction manager for the Properties include the following:

A.        General.

(1)            Manager shall secure or assist in securing all licenses,
registrations, or permits required by law and shall comply with all ordinances,
laws, orders, codes, rules, and regulations pertaining to building of an
Improvement or the services described herein.

(2)            In the event a project is suspended for a period of more than
thirty (30) days, Manager shall have the right to re-assign the personnel
managing such project to other projects, and upon resumption of the project,
Manager shall be given a reasonable amount of time to assign new personnel to
the management of the project. In addition, the compensation of Manager shall be
equitably adjusted to account for the suspension of services. If the project is
abandoned at any time for any reason, Owner shall give Manager written notice of
such decision, and Owner shall pay Manager for amounts due under this Agreement
through the date of abandonment, and for any costs, expenses and damages
incurred by Manager as a result of the abandonment of the project.

B.        Duties with Respect to New Construction, Tenant Improvements, and
Redevelopments. Manager will perform the following duties for construction of
Improvements on undeveloped land (“New Construction”) and for construction of
Improvements that are to be made at the direction of, or in conformity with
Lease obligations to, tenants (“Tenant Improvements”) or for the improvement to
Improvements that change the size or nature of such Improvements or for the
redevelopment of Improvements (collectively, “Redevelopments”):

(1)            Provide updated and detailed project budgets to Owner;

(2)            Arrange for, coordinate, supervise and advise Owner with respect
to the selection of architects, contractors, design firms and consultants, and
the execution of design, construction and consulting contracts;

(3)            Review design documents, and drafts thereof, submitted by the
architect or other consultants, and notify Owner in writing of any mistakes,
errors or omissions that Manager observes in the documents and any
recommendations it may have with respect to such mistakes, errors or omissions;

(4)            Evaluate and make recommendations to Owner concerning cost
estimates prepared by others;

(5)            Review and evaluate proposed schedules for construction;

(6)            Procure subcontractors through a minimum of three quotes for any
jobs estimated to involve in excess of $50,000;

(7)            Coordinate the work of subcontractors;

(8)            Monitor the progress of construction;

(9)            Endeavor to identify any deficiencies in the work performed by
subcontractors;

(10)            Provide Owner with monthly written status reports;

(11)            Advise Owner with respect to alterations and modifications in
any design documents submitted by the architect or other consultants that may be
in Owner’s interest, including obtaining advantages in terms of cost savings,
scheduling, leasing, operation and maintenance issues and other matters
affecting the overall benefit of the project;

 

10



--------------------------------------------------------------------------------

(12)            Review and advise Owner on change order proposals and requests
for additional services submitted to Owner;

(13)            Schedule, coordinate, and attend necessary or appropriate
project meetings;

(14)            Monitor and coordinate punch list preparation and resolution by
the subcontractors;

(15)            Make recommendations to Owner concerning, and monitor, the use
of the site by subcontractors, particularly as it relates to staging and
storage, ingress and egress, temporary signage, fencing, barricades,
restrictions on hours of operation, safety considerations and similar
considerations;

(16)            Coordinate, monitor, supervise and advise Owner with respect to
preparation, execution, completion and filing of project-related documents,
including, but not limited to, contracts, permit applications, licenses,
certifications, zoning requirements, land use restrictions, governmental filings
applicable to the Project and any other similar documents;

(17)            Review and advise Owner with respect to draw requests submitted
on the project;

(18)            Upon completion of construction, walk the completed New
Construction, Tenant Improvements, or Redevelopments with Owner to ensure that
everything has been completed in accordance with the specifications. Manager
shall cause the subcontractors to repair or replace any items that are
determined to be deficient during this walk;

(19)            As instructed by Owner, perform additional related project
management functions; and

(20)            Collect warranties and operation manuals, certificates,
guarantees, as-builts and any similar documentation for the benefit of Owner.

C.        Additional Duties with Respect to New Construction and Redevelopments.
Manager will perform the following duties with respect to New Construction and
Redevelopments:

(1)            Provide Owner with a budget for each Improvement to be built
prior to beginning construction of the respective Improvement;

(2)            Meet on a regular basis with Owner’s leasing agents and
representatives of prospective tenants; and

(3)            Arrange for, coordinate, supervise and advise Owner with respect
to various development services prior to design and construction of the Project,
including due diligence, site investigations, land use and zoning matters, and
similar development services.

D.        Additional Duties with Respect to Tenant Improvements. Manager will
perform the following duties related to Tenant Improvements:

(1)            Arrange for and supervise the performance of all installations
and improvements in space leased to any tenant which are either expressly
required under the terms of a Lease of such space or which are customarily
provided to tenants;

 

11



--------------------------------------------------------------------------------

(2)            Meet with tenants and prospective tenants and their architects,
engineers, consultants and contractors to facilitate design and construction of
leasehold improvements;

(3)            Maintain separate files as to each tenant, and thereby document
the entire design and construction process for each tenant; and

(4)            Compile and disseminate such data regarding each tenant as Owner
may reasonably require.

E.        Duties with Respect to Tenant Directed Improvements. Manager will
perform the following duties for construction of Improvements that are to be
made by or under the supervision of tenants (“Tenant Directed Improvements”)

(1)            Schedule, coordinate, and attend necessary or appropriate project
meetings;

(2)            Review and evaluate Lease exhibit language that identifies the
scope and nature of tenant construction of the Tenant Directed Improvements;

(3)            Meet with tenants and prospective tenants and their architects,
engineers, consultants and contractors to facilitate design and construction of
Tenant Directed Improvements;

(4)            Review tenant construction documents for compliance with landlord
criteria and requirements applicable to the Tenant Directed Improvements;

(5)            Review and evaluate proposed schedules for tenant construction;

(6)            Coordinate delivery of shell space to tenants for construction of
Tenant Directed Improvements;

(7)            Observe tenant construction with attention to adherence of actual
construction with construction documents;

(8)            Evaluate and make recommendations to Owner concerning the
coordination of tenant work and any landlord work;

(9)            Make recommendations to Owner concerning, and monitor, the use of
the site by tenant contractors, particularly as it relates to staging and
storage, ingress and egress, temporary signage, fencing, barricades,
restrictions on hours of operation, safety considerations and similar
considerations;

(10)            Monitor the progress of tenant construction, and verify such key
aspects of tenant construction such as compliance with scheduling requirements,
compliance with rules and regulations of Owner, verifying the tenant has
obtained proper permits, etc.;

(11)        Serve as an information conduit to Owner from the tenants’
consultants and contractors when questions arise as to matters at the project
site, and ensure that questions and issues are being addressed in a timely
manner;

(12)            Ensure that tenant design and construction properly ties into
building systems and does not adversely affect their proper operation;

(13)            Review and make recommendations to Owner concerning any requests
by tenants for draws against allowances established by Owner;

 

12



--------------------------------------------------------------------------------

(14)        Maintain separate files as to each tenant, and thereby document the
entire design and construction process for each tenant; and

(15)        Compile and disseminate such data regarding each tenant as Owner may
reasonably require.

3.        Expenses.

3.1.        Owner’s Expenses. Except as otherwise specifically provided, all
costs and expenses incurred hereunder by Manager in fulfilling its duties to
Owner shall be for the account of and on behalf of Owner. Such costs and
expenses may include reasonable wages and salaries and other employee-related
expenses of all on-site and off-site employees of Manager who are directly
engaged in the operation, management, maintenance, leasing, construction, or
access control of the Properties, including taxes, insurance and benefits
relating to such employees (“Employee Expenses”), along with legal, travel and
other out-of-pocket expenses which are directly related to the management of
specific Properties. Manager shall also allocate a portion of its office,
administrative and supplies expense to the extent directly related to the
foregoing reimbursable expenses. All costs and expenses for which Owner is
responsible under this Agreement shall be paid by Manager out of an Account. In
the event said Account does not contain sufficient funds to pay all said
expenses, Owner shall fund all sums necessary to meet such additional costs and
expenses.

3.2.        Manager’s Expenses. Manager shall, out of its own funds, pay all of
its general overhead and administrative expenses not appropriately allocable
pursuant to the second or third sentence of the preceding Section 3.1.

4.        Manager’s Compensation. For the services provided related to each
Property, Owner will pay Manager a fee (collectively, the “Total Management
Fees”) as provided in this Section 4.

4.1.        Property Management Fee. For each Property for which Manager
provides property management services, Owner shall pay Manager a property
management fee (the “Property Management Fee”) up to 3% of the gross monthly
income actually collected from each Property for the preceding month. Manager
may pay some or all of these Property Management Fees to third parties with whom
it subcontracts to perform property management services, pursuant to
Section 7.3. In the event that Owner contracts directly with a non-affiliated
third-party property manager with respect to a particular Property, Owner shall
pay Manager an oversight fee equal to 1% of the total gross revenues of the
Property managed (an “Oversight Fee”). In no event will Owner pay both a
Property Management Fee and an Oversight Fee to Manager with respect to a
particular Property. For all purposes hereof, “gross monthly income” shall mean
the total gross monthly collections received from a Property, including, without
limitation, rents (and any interest or penalties accrued thereon), and
miscellaneous gross income items of Owner, as applicable; provided, however,
“gross monthly income” specifically excludes:

A.        Interest paid on any depository accounts, including all Accounts and
any Accounts holding security deposits;

B.        Security deposits unless and not until such deposits are applied as
rental income upon termination of a Lease;

C.        Parking revenues when a third party operator is engaged, sales taxes,
taxes paid in lieu of ad valorem taxes, and termination payments, except to the
extent of previously uncollected rent or termination payments based in part on
and to the extent of the remaining rent payable pursuant to a Lease terminated
prior to its stated expiration date;

 

13



--------------------------------------------------------------------------------

D.        Imputed revenue related to employee occupied Improvements or spaces
and space allocated or utilized for administrative purposes such as office use
or model Improvements;

E.        Rents paid in advance of the due date until the month in which such
payments are to apply as rental income;

F.        Monies collected for any capital items that are paid by tenants (such
as tenant finish or other improvements); and

G.        Proceeds from a sale, refinancing, condemnation, hazard or liability
insurance, title insurance, tax abatement awards of all or any portion of a
Property, other than rental loss insurance payments. Unless otherwise directed
by Owner, Manager shall be entitled to withdraw its compensation pursuant to
this Section directly from an Account monthly in arrears, on the tenth
(10th) day of each calendar month, except for the reporting period during which
this Agreement is terminated, in which case Owner will pay Manager the prorated
fees due to Manager for the month of termination.

4.2.        Leasing Commissions. For each Property for which Manager provides
leasing agent services, Owner shall pay Manager fees as follows:

A.        Initial Lease-Up Fee. Manager shall be entitled to receive a separate
fee for the one-time initial rent-up or leasing-up of New Construction in an
amount not to exceed one-month’s rent. For this purpose, a Redevelopment
constituting a total rehabilitation shall be included in the term “New
Construction.”

B.        Leasing Commissions.

(1)        New Lease Commission. For each Property for which Manager serves as
leasing agent, Owner will pay Manager, for each new tenant Lease entered into
during the term hereof, a commission equal to the fee that is customarily
charged by others rendering similar services in the same geographic area, as
determined by the Board of Directors of The GC Net Lease REIT, in its sole
discretion.

(2)        Renewal Commissions. Owner shall pay to Manager a commission equal to
the fee that is customarily charged by others rendering similar services in the
same geographic area, as determined by the Board of Directors of The GC Net
Lease REIT, in its sole discretion. For purposes of this Section 4.2.B(2), a
renewal shall include (i) a renewal of any tenant Lease in a Property pursuant
to a new agreement that is executed during the term of this Agreement and (ii) a
renewal of an existing tenant Lease pursuant to a new agreement that is executed
during the term of this Agreement and prior to the expiration of the term of the
existing tenant Lease. Renewal commissions shall be paid out within thirty
(30) days of the execution of the applicable renewal or extension.

(3)        Expansion Commissions. Owner shall pay to Manager a commission equal
to the fee that is customarily charged by others rendering similar services in
the same geographic area, as determined by the Board of Directors of The GC Net
Lease REIT, in its sole discretion with respect to expansion space in a Property
for the remaining portion of the initial Lease term. For purposes of this
Section 4.2.B(3), an expansion shall include (i) an expansion of any tenant
Lease in the Property pursuant to a new agreement that is executed during the
term of this Agreement and (ii) an expansion of an existing tenant Lease
pursuant to a new agreement that is executed during the term of this Agreement
and prior to the expiration of the term of the existing tenant Lease. Expansion
commissions shall be paid out within thirty (30) days of the execution of such
expansion.

 

14



--------------------------------------------------------------------------------

(4)        Co-Brokerage. As the exclusive leasing agent for the Properties,
Manager shall cooperate with any independent, affiliated or non-affiliated
licensed real estate brokers or agents and may offer co-agency but not
sub-agencies with respect to the leasing of the Properties. Notwithstanding any
language to the contrary contained in this Section 4.2 providing for a fee or
commission to be paid to Manager, in the event that any such independent,
affiliated or non-affiliated broker participates, in good faith (and has a
rightful claim to a brokerage commission), as a procuring cause of a tenant
Lease or any renewal, extension, expansion or other modification of any tenant
Lease with respect to which Manager would otherwise be due a commission pursuant
to Sections 4.2.B(1) through 4.2.B(3) above (such broker or agent being
hereinafter referred to as “Co-Agent”), then the commission payable by Owner
shall only be as set forth in writing pursuant to a co-brokerage commission
agreement by and among Owner, Manager and Co-Agent. Any such co-brokerage
commissions shall be shared between Manager and Co-Agent as they shall agree.

C.        Pending Leases. Within fifteen (15) days after the expiration or
earlier termination of this Agreement, Manager shall deliver to Owner a list of
all parties to whom Manager has presented a bona fide “Letter of Proposal” or
has otherwise taken substantial and material steps evidenced in a manner
acceptable to Owner, in Owner’s reasonable discretion, with respect to a good
faith effort to enter into a Lease at a Property during the term of this
Agreement regarding the possible leasing of space in a Property, or a possible
renewal, extension or of any existing tenant Lease covering space in a Property.
Owner agrees that it will pay the commission that would otherwise be due in
accordance with Section 4.2.B hereof in the event Owner or its successor or
assign enters into any Lease with any tenant validly included in Manager’s list
or any affiliate thereof, or enters into any renewal, extension or expansion of
an existing tenant Lease included in Manager’s list so long as negotiations
commence and are a final written agreement is executed by all necessary parties
during one hundred eighty (180) days after such expiration or termination of
this Agreement. Owner covenants and agrees that it shall not delay entering into
any Lease, or any renewal, extension or expansion thereof, for the purpose of
depriving Manager of any commission due Manager pursuant to this Section 4.2.C.

4.3.        Construction Management Fees. For each Property for which Manager
provides construction management services, Manager shall be entitled to fee from
Owner equal to a percentage of the cost of tenant improvements, as determined by
the Board of Directors of The GC Net Lease REIT, in its sole discretion (the
“Construction Management Fee”). The Construction Management Fee shall equal 5%
of the cost of such improvements. Owner shall ensure that any Lease or Lease
renewal contains a provision requiring tenant to pay Manager a comparable
Construction Management Fee for any tenant-paid finish-out or improvements not
covered by such Lease concessions (i.e., paid by tenant).

4.4.        Audit Adjustment. If any audit of the records, books or accounts
relating to the Properties discloses an overpayment or underpayment of the Total
Management Fees, Owner or Manager shall promptly pay to the other party the
amount of such overpayment or underpayment, as the case may be. If such audit
discloses an overpayment of the Total Management Fees for any fiscal year of
more than 10% of the correct aggregate Total Management Fees for such fiscal
year, Manager shall bear the cost of such audit.

5.        Insurance And Indemnification.

5.1.        Insurance to be Carried.

A.        Manager shall obtain and keep in full force and effect, or cause to be
obtained and kept in full force and effect, at Owner’s expense insurance, unless
paid directly by a tenant at a Property, (1) on the Properties and (2) on
activities at the properties against such hazards as Owner and Manager shall
deem appropriate. In any event, Manager shall procure, for the Properties for
which Manager is property manager, insurance sufficient to comply with the
Leases and the Ownership Agreements. All liability policies shall provide
sufficient insurance satisfactory to both Owner and Manager and shall contain
waivers of subrogation for the benefit of Manager and the applicable Owner.

 

15



--------------------------------------------------------------------------------

B.        Manager shall obtain and keep in full force and effect, in accordance
with the laws of the state in which each Property is located, worker’s
compensation insurance covering all employees of Manager at the Properties and
all persons engaged in the performance of any work required hereunder. Manager
shall also obtain and keep in full force and effect, in accordance with the laws
of the state in which each Property is located, employer’s liability, employee
theft, commercial general liability, and umbrella insurance, and Manager shall
furnish Owner certificates of insurers naming Advisor or Owner as co-insureds
and evidencing that such insurance is in effect. If any work under this
Agreement is subcontracted as permitted herein, Manager shall include in each
subcontract a provision that the subcontractor shall also furnish Owner with
such a certificate evidencing coverage (and any other coverage Manager deems
appropriate in the circumstances) and the naming of Advisor or Owner as
co-insureds and evidencing that such insurance is in effect, as well as
indemnification as is customary in the discretion of Manager. The cost of such
insurance procured by Manager shall be reimbursable to the same extent as
provided in Section 3.1.

5.2.        Cooperation with Insurers. Manager shall cooperate with and provide
reasonable access to the Properties to representatives of insurance companies
and insurance brokers or agents with respect to insurance which is in effect or
for which application has been made. Manager shall use its best efforts to
comply with all requirements of insurers.

5.3.        Accidents and Claims. With respect to Properties for which Manager
is property manager, and with respect to Properties for which Manager is
construction manager, Manager shall promptly investigate and shall report in
detail to Owner and insurance carriers as applicable all accidents, claims for
damage relating to the ownership, operation or maintenance of the Properties,
and any damage or destruction to the Properties and the estimated costs of
repair thereof, and shall prepare for approval by Owner all reports required by
an insurance company in connection with any such accident, claim, damage, or
destruction. Such reports shall be given to Owner promptly and any report not so
given within 10 days after the occurrence of any such accident, claim, damage or
destruction shall be noted in the monthly report delivered to Owner pursuant to
Section 2.4.P(1). Manager is authorized to settle any claim against an insurance
company arising out of any policy and, in connection with such claim, to execute
proofs of loss and adjustments of loss and to collect and receipt for loss
proceeds.

5.4.    Indemnification.

A.        The Operating Partnership shall indemnify and hold harmless Manager
and its Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Delaware, the limited
partnership agreement of the Operating Partnership, or as specifically provided
otherwise in this Agreement. Notwithstanding the foregoing, Manager shall not be
entitled to indemnification or be held harmless pursuant to this Section 5.4.A
for any activity for which Manager shall be required to indemnify or hold
harmless the Operating Partnership pursuant to Paragraph 5.4.B or pursuant to
another specific provision of this Agreement. Any indemnification of Manager may
be made only out of the net assets of the Operating Partnership and not from the
partners of the Operating Partnership.

B.        Manager shall indemnify and hold harmless Owner from contract or other
liability, claims, damages, taxes or losses and related expenses including
attorneys’ fees, to the extent that such liability, claims, damages, taxes or
losses and related expenses are not fully reimbursed by insurance and are
incurred by reason of Manager’s bad faith, fraud, willful misfeasance,
misconduct, reckless disregard of its duties, gross negligence, or material
breaches of this Agreement.

 

16



--------------------------------------------------------------------------------

6.        Term, Termination.

6.1.        Term. This Agreement shall commence on the date first above written
and shall continue until terminated in accordance with the earliest to occur of
the following:

A.        One year from the date of the commencement of the term hereof.
However, this Agreement will be automatically extended for an additional
one-year period at the end of each year unless Owner or Manager gives sixty
(60) days written notice of its intention to terminate the Agreement;

B.        Sixty (60) days after prior written notice of intention to terminate
the Agreement given by Owner or Manager; or

C.        Immediately upon the occurrence of any of the following:

(1)        A decree or order is rendered by a court having jurisdiction
(A) adjudging Manager as bankrupt or insolvent, or (B) approving as properly
filed a petition seeking reorganization, readjustment, arrangement, composition
or similar relief for Manager under the federal bankruptcy laws or any similar
applicable law or practice, or (C) appointing a receiver or liquidator or
trustee or assignee in bankruptcy or insolvency of Manager or a substantial part
of the property of Manager, or for the winding up or liquidation of its affairs,
or

(2)        Manager (A) institutes proceedings to be adjudicated a voluntary
bankrupt or an insolvent, (B) consents to the filing of a bankruptcy proceeding
against it, (C) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice, (D) consents to the filing of any such petition, or to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its property, (E) makes an
assignment for the benefit of creditors, (F) is unable to or admits in writing
its inability to pay its debts generally as they become due unless such
inability shall be the fault of Owner, or (G) takes corporate or other action in
furtherance of any of the aforesaid purposes.

Upon termination, the obligations of the parties hereto shall cease, provided
that Manager shall comply with the provisions hereof applicable in the event of
termination and shall be entitled to receive all compensation which may be due
Manager up to the date of such termination and as may otherwise be provided in
this Agreement, and provided, further, that if this Agreement terminates
pursuant to Section 6.1.C above, Owner shall have other remedies as may be
available at law or in equity.

D.        Notwithstanding any language to the contrary in this Section 6.1, this
Agreement may be terminated as to any individual Property (i) upon thirty
(30) days prior written notice by Owner or Manager, or (ii) upon thirty
(30) days prior written notice to Owner and Manager by a lender in the event of
a foreclosure of an individual Property.

6.2.        Manager’s Obligations after Termination. Upon the termination of
this Agreement, Manager shall have the following duties:

A.        Manager shall deliver to Owner, or its designee, all books and records
(including data files in magnetic or other similar storage media but
specifically excluding any licensed software) with respect to the Properties.

 

17



--------------------------------------------------------------------------------

B.        Manager shall transfer and assign to Owner or its designee, all
service contracts and personal property relating to or used in the operation and
maintenance of the Properties, except personal property paid for and owned by
Manager. Manager shall also, for a period of sixty (60) days immediately
following the date of such termination, make itself available to consult with
and advise Owner, or its designee, regarding the operation, maintenance and
leasing of the Properties.

C.        Manager shall render to Owner an accounting of all funds of Owner in
its possession and shall deliver to Owner a statement of the Total Management
Fees claimed to be due Manager and shall cause funds of Owner held by Manager
relating to the Properties to be paid to Owner or its designee and shall assist
in the transferring of approved signatories on all Accounts.

7.        Miscellaneous.

7.1.        Notices. All notices, approvals, consents and other communications
hereunder shall be in writing, and, except when receipt is required to start the
running of a period of time, shall be deemed given when delivered in person or
on the fifth day after its mailing by a party by registered or certified United
States mail, postage prepaid and return receipt requested, to another party, at
the addresses set forth after such party’s respective name below or at such
different addresses as such party shall have theretofore advised the other party
in writing in accordance with this Section 7.1.

 

The GC Net Lease REIT:

   THE GC NET LEASE REIT, INC.    Attn: Kevin Shields    2121 Rosecrans Avenue,
Suite 3321    El Segundo, California 90245

The Operating Partnership:

   THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P.    C/O THE GC NET LEASE
REIT, INC.    Attn: Kevin Shields    2121 Rosecrans Avenue, Suite 3321    El
Segundo, California 90245

With copy to

  

Advisor:

   THE GC NET LEASE REIT ADVISOR, LLC    Attn: Kevin Shields    2121 Rosecrans
Avenue, Suite 3321    El Segundo, California 90245

Manager:

   THE GC NET LEASE REIT PROPERTY MANAGEMENT, LLC    Attn: Julie Treinen    2121
Rosecrans Avenue, Suite 3321    El Segundo, California 90245

7.2.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

7.3.        Assignment. Manager may delegate partially or in full its duties and
rights under this Agreement but only with the prior written consent of Owner.
Except as provided in the immediately preceding sentence, this Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Owner acknowledges and agrees that any or all
of the duties of Manager as contained herein may be delegated by Manager and
performed by a person or entity (a “Sub-

 

18



--------------------------------------------------------------------------------

Manager”) with whom Manager contracts for the purpose of performing such duties.
Owner specifically grants Manager the authority to enter into such a contract
with a Sub-Manager; provided that, unless Owner otherwise agrees in writing with
such Sub-Manager, Owner shall have no liability or responsibility to such
Sub-Manager for the payment of such Sub-Manager’s fee or for reimbursement to
such Sub-Manager of its expenses or to indemnify such Sub-Manager in any manner
for any matter; and provided further that Manager shall require such Sub-Manager
to agree, in the written agreement setting forth the duties and obligations of
such Sub-Manager, to indemnify Owner for all losses incurred by Owner as a
result of the willful misconduct or gross negligence of such Sub-Manager, except
that such indemnity shall not be required to the extent that Owner recovers
issuance proceeds with respect to such matter. Any contract entered into between
Manager and a Sub-Manager pursuant to this Section 7.3 shall be consistent with
the provisions of this Agreement, except to the extent Owner otherwise
specifically agrees in writing.

7.4.        No Waiver. The failure of Owner to seek redress for violation or to
insist upon the strict performance of any covenant or condition of this
Agreement shall not constitute a waiver thereof for the future.

7.5.        Amendments. This Agreement may be amended only by an instrument in
writing signed by the party against whom enforcement of the amendment is sought.

7.6.        Headings. The headings of the various subdivisions of this Agreement
are for reference only and shall not define or limit any of the terms or
provisions hereof.

7.7.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

7.8.        Entire Agreement. This Agreement and Exhibits hereto contains the
entire understanding and all agreements between Owner and Manager respecting the
management of the Properties. There are no representations, agreements,
arrangements or understandings, oral or written, between Owner and Manager
relating to the management of the Properties that are not fully expressed
herein.

7.9.        Disputes. If there shall be a dispute between Owner and Manager
relating to this Agreement resulting in litigation, the prevailing party in such
litigation shall be entitled to recover from the other party to such litigation
such amount as the court shall fix as reasonable attorneys’ fees.

7.10.        Other Activities of Manager.

A.        General. Nothing herein contained shall prevent Manager from engaging
in other activities or business ventures, whether or not such other activities
or ventures are in competition with Owner or the business of Owner, including,
without limitation, property management activities for other Persons (including
other REITs) and the provision of services to other programs advised, sponsored
or organized by Manager or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, employee, or stockholder of Manager
or its Affiliates to engage in any other business or to render services of any
kind to any other partnership, corporation, firm, individual, trust or
association. Manager may, with respect to any investment in which Owner is a
participant, also render advice and service to each and every other participant
therein. Manager shall report to the Board of Directors of The GC Net Lease REIT
the existence of any condition or circumstance, existing or anticipated, of
which it has knowledge, which creates or could create a conflict of interest
between Manager’s obligations to Owner and its obligations to or its interest in
any other partnership, corporation, firm, individual, trust or association.

 

19



--------------------------------------------------------------------------------

B.        Policy with Respect to Allocation of Tenant Rental Opportunities.
Before Manager markets leasable space owned by an Affiliate of Owner to a
prospective tenant, the needs of which would in Manager’s judgment be met by
leasable space owned by Owner, Manager shall determine in its sole discretion
that the prospective tenant’s needs would be better met by leasable space owned
by another owner. In the event that Manager is marketing to a prospective tenant
whose needs would, in the sole discretion of Manager, equally be met by leasable
space owned by Owner and another Griffin Capital Corporation-sponsored program,
then Manager may more aggressively market the leasable space owned by the other
program if it has had the longest period of time elapse since space owned by it
was aggressively marketed by Manager. Manager will use its reasonable efforts to
fairly allocate prospective tenant opportunities in accordance with such
allocation method and will promptly disclose any material deviation from such
policy or the establishment of a new policy, which shall be allowed, provided
(1) the Board of Directors of The GC Net Lease REIT is provided with notice of
such policy at least 60 days prior to such policy becoming effective and
(2) such policy provides for the reasonable allocation of prospective tenant
marketing opportunities among such programs. Manager shall provide the Board of
Directors of The GC Net Lease REIT with any information reasonably requested so
that the Board of Directors of The GC Net Lease REIT may determine that the
allocation of prospective tenant marketing opportunities is applied fairly.
Nothing herein shall be deemed to prevent Manager or an Affiliate from marketing
leasable space that it may own rather than aggressively marketing space owned by
Owner or an Affiliate of Owner so long as Manager is fulfilling its obligation
to market vacant space owned by Owner in a manner consistent with the policies
and objectives of Owner.

7.11.        Severability. If any term, covenant or condition of this Agreement
or the application thereof to any Person or circumstance shall, to any extent,
be held to be invalid or unenforceable, then the remainder of this Agreement, or
the application of such term, covenant or condition to persons or circumstances
other than those as to which it is held to be invalid or unenforceable, shall
not be affected thereby, and each term, covenants or condition of this Agreement
shall be valid and shall be enforced to the fullest extent permitted by law.

[Signatures appear on next page]

 

20



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Master Property Management,
Leasing and Construction Management Agreement as of the date first above
written.

 

THE GC NET LEASE REIT, INC.

By:

 

/s/ Kevin A. Shields

      Kevin A. Shields       President

THE GC NET LEASE REIT

OPERATING PARTNERSHIP, L.P.

By: The GC Net Lease REIT, Inc.

(as General Partner of The GC Net Lease

REIT Operating Partnership, L.P.)

By:

 

/s/ Kevin A. Shields

      Kevin A. Shields       President

THE GC NET LEASE REIT

PROPERTY MANAGEMENT, LLC

By:

 

/s/ Kevin A. Shields

      Kevin A. Shields       President

 

21